DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on 3/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites wherein the “waterborne top coat composition of claim 1, further comprising water”.  The phrase “further comprising water” makes the claim indefinite as claim 1 already comprises water.  It is unclear what applicant is attempting to claim here.

Regarding claim, while applicant recites “wherein the acrylic/(meth)acryl copolymer hybrid binder comprises about 25 to about 80 wt.% of an acrylic part”, both “acrylic” and “(meth)acryl” are in fact acrylic, “acryl” is just referring to a compounds with an acrylic group.  Thus, the binder defined in claim 1 would be 100% acrylic.  It is unclear what distinction applicant is trying to claim here.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 2006106503).
	In the abstract, Kim et al. teach an aqueous coating composition comprising water, 10 to 20% of pigment, and  binder resin solids; wherein the acrylic/acrylic graft binder resin comprises 40% (10:50) of the total amount of resin in the coating composition.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1) are met.

Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Walus (USPN 3,821,145).
	In col. 3, line 6 to col. 4, line 51, col. 6, lines 26-28, and col. 7, lines 37-40, Walus teaches an aqueous coat composition comprising water, 1 to 30% of pigment, and 20 to 40% of an acrylic/acrylic graft binder resin, based on the total amount of resin in the coating composition, wherein the composition has up to 60% solids content (See col. 1, lines 53-57) and the pigment includes metallic flakes and other specialty pigment. (See col. 7, lines 52-60)
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Antonelli et al. (USPN 6,107,392).
	In col. 3, lines 8-34, col. 4, line 62 to col. 5, line 35, col. 8, lines 61, col. 7, lines 37-40,  col. 10, lines 23-33, Antonelli et al. teach a waterborne top coat composition comprising water, and most typically 15 to 50% of resin solids comprising preferably up to 60% of an acrylic/acrylic graft copolymer binder (See col. 5, line 35); wherein the composition comprises up to 40% of crosslinking agent (See col 9, lines 9-18), the necessary amount of pigment such as aluminum flake, and a total solids content of typically 15 to 50 wt.%, with 50 to 85 wt% of water, based on a total weight of the coat composition.
	In col. 10, lines 11-33, Antonelli et al. teach that when the composition is used as a clearcoat/topcoat, a small amounts of pigment can be added to provide special color or aesthetic effects such as tinting.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonelli et al. (USPN 6,107,392).
	Although Antonelli et al. do not disclosure the exact content range for their pigments, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to determine a workable range of pigment based on the application.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to have the pigment within the claimed range, as the workable range would have been readily determinable by one of ordinary skill in the art at the time the invention was made, with a reasonable expectation of success.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE